1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11    EDWARD B. SPENCER,                               Case No. 1:17-cv-01505-LJO-JDP
12                  Plaintiff,
                                                       ORDER SETTING SETTLEMENT
13          v.                                         CONFERENCE ON JULY 12, 2019

14    J. GUTIERREZ,
15                  Defendant.
16
17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought under
18   42 U.S.C. § 1983. The Court has determined that this case will benefit from a settlement conference.
19   Therefore, this case will be referred to a Magistrate Judge to conduct a settlement conference at the
20   California State Prison, Corcoran (CSP-COR), 4001 King Avenue, Corcoran, CA 93212 on July 12,
21   2019, at 8:30 a.m. The court will issue the necessary transportation order in due course.
22          In accordance with the above, IT IS HEREBY ORDERED that:
23          1. This case is set for a settlement conference before a federal Magistrate Judge on July 12,
24               2019, at CSP-COR.
25          2. A representative with full and unlimited authority to negotiate and enter into a binding
26
27
28

                                                         1
1               settlement shall attend in person.1

2           3. Those in attendance must be prepared to discuss the claims, defenses and damages. The

3               failure of any counsel, party or authorized person subject to this order to appear in person

4               may result in the imposition of sanctions. In addition, the conference will not proceed and

5               will be reset to another date.

6           4. Defendants shall provide a confidential settlement statement to the following email

7               address: settleconf@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

8               statement to U.S. District Court, 2500 Tulare Street, Fresno, California, 93721,

9               “Attention: Institution Settlement Judge for July 12, 2019.” The envelope shall be

10              marked “Confidential Settlement Statement”. Settlement statements shall arrive no later

11              than July 5, 2019. Parties shall also file a Notice of Submission of Confidential Settlement

12              Statement (See Local Rule 270(d)). Settlement statements should not be filed with the

13              Clerk of the Court nor served on any other party. Settlement statements shall be clearly

14              marked Aconfidential@ with the date and time of the settlement conference indicated
15              prominently thereon.
16          5. The confidential settlement statement shall be no longer than five pages in length, typed
17              or neatly printed, and include the following:
18                  a. A brief statement of the facts of the case.
19
20   1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
21   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694
     F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel
22   participation in mandatory settlement conference[s].”). The term “full authority to settle” means that
     the individuals attending the mediation conference must be authorized to fully explore settlement
23   options and to agree at that time to any settlement terms acceptable to the parties. G. Heileman
     Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in
24   Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full
     authority to settle must also have “unfettered discretion and authority” to change the settlement
25   position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003).
26   The purpose behind requiring the attendance of a person with full settlement authority is that the
     parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486.
27   An authorization to settle for a limited dollar amount or sum certain can be found not to comply with
     the requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th
28   Cir. 2001).
                                                         2
1                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

2                    which the claims are founded; a forthright evaluation of the parties= likelihood of
3                    prevailing on the claims and defenses; and a description of the major issues in
4                    dispute.
5                c. An estimate of the cost and time to be expended for further discovery, pretrial, and
6                    trial.
7                d. The party=s position on settlement, including present demands and offers and a
8                    history of past settlement discussions, offers, and demands.
9                e. A brief statement of each party=s expectations and goals for the settlement
10                   conference, including how much a party is willing to accept and/or willing to pay.
11               f. If the parties intend to discuss the joint settlement of any other actions or claims not
12                   in this suit, give a brief description of each action or claim as set forth above,
13                   including case number(s) if applicable.
14
15   IT IS SO ORDERED.
16
17   Dated:   June 20, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                       3
